Emerson, J.,
delivered the opinion of the court:
The respondent is a commissioner of the Supreme Court of this Territory, appointed under the provisions of section 6 of an act of Congress, approved June 23, 1874, in relation to Courts and Judicial Officers in the Territory of Utah. As such commissioner he performed services as a committing magistrate, in the examination of a person accused of a violation of some law of the Territory, the offense having been alleged to have been committed in Iron County. For these services he brought suit against the county, and recovered a judgment for the amount thereof, with costs.
The only question raised by the appeal is, is the county liable for the fees of the commissioner in such cases?
Section 6, of the act of Congress above referred to, provides “ That the Supreme Court of said Territory is hereby authorized to appoint commissioners of said court, who shall have and exercise all the duties .of commissioners of the Circuit Courts of the United States, and to take acknowledgments of bail; and, in addition, they shall have the same authority as examining and committing magistrates, in all cases arising *534under the laws of said Territory, as is now performed by justices of the peace in said Territory.”
The persons appointed under the above provision are commissioners of the Supreme Court of the Territory, and there can be no doubt but that this Territorial jurisdiction is coextensive with that of the power which appoints them — that of the whole Territory.
The Territorial Legislature has made no provision for the payment of these fees.
The last clause of section 2, of the act of Congress above referred to, provides: “And the costs and expenses of all prosecutions for offenses against any law of the Territorial Legislature shall be paid out of the treasury of the Territory.” Congress evidently anticipated that the Territorial Legislature would provide for these expenses. In fact, by the terms above quoted, it imposed this duty upon the legislature, by providing that these “costs and expenses” should be paid out of the Territorial treasury.
These officers were created by the act of Congress, with a Territorial jurisdiction, co-extensive with the limits of this Territory, and as to the subject matter of that jurisdiction, they have the saíne authority as examining and committing magistrates as justices of the peace throughout their Territorial jurisdiction.
With this extended Territorial jurisdiction it was wise and proper that the expense attendant thereon should be paid out of the Territorial treasury.
The language of the act of Congress in relation to these costs and expenses does not require any construction. It is plain and unequivocal.
There is, in our opinion, no legal obligation renting upon Iron County to pay this bill, and judgment should have been rendered for the defendant.
The judgment of the court below is reversed, with costs, and the cause remanded.
HunteR, C. J., and BoeemaN, J., concur.